DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disko et al. (CN 109642460).
Regarding claim 12, Disko et al. (hereinafter Disko) teaches a system comprising a plurality of operating units connected by fluid conduits and a vibration monitoring apparatus [0027], wherein: the vibration monitoring apparatus comprises a vibration sensor [0022], a controller [0253], and a power unit [0253]; the operating units are for processing a fluid comprising liquid and gaseous hydrocarbons produced from a hydrocarbon reservoir [0092]; the vibration sensor is disposed on at least one of the operating units and/or the fluid conduits [0092]; the vibration sensor is operable to output vibration data [0092]; and the controller is operable to receive the vibration data and to detect, based on the vibration data, at least one of: a fluid type comprising at least one of gas, oil, water, and a combination thereof; a presence of solids in the fluid; and a solids type in the fluid [0092].
Regarding claim 13, Disko teaches the system according to claim 12, wherein the vibration monitoring apparatus further comprises a wireless transceiver 180 electrically coupled to the controller, wherein the system further includes a data hub disposed remotely to the operating units, and wherein the data hub includes wireless communication hardware to communicate with the vibration monitoring apparatus [0016].
Regarding claim 14, Disko teaches the system according to claim 13, wherein the data hub is configured to communicate with one or more of the operating units [0033].
Allowable Subject Matter
The indicated allowability of claims 12-14 is withdrawn in view of the newly discovered reference(s) to Disko et al.  Rejections based on the newly cited reference(s) are presented above.
Claims 2, 3, 5, 6, 9, 23-29 are allowable.
Claims 15, 16, 18, 19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852